Opinion filed February 13, 2020




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-18-00042-CR
                                      __________

                JOHNNY ALLEN WINFIELD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 12840-D


                     MEMORANDUM OPINION
      Appellant, Johnny Allen Winfield, entered a plea of guilty to the offense of
assault family violence (enhanced), a third-degree felony. See TEX. PENAL CODE
ANN. § 22.01(b)(2)(A) (West Supp. 2019). Appellant’s punishment was assessed at
confinement for a term of ten years and a $1,000 fine. The trial court suspended the
imposition of the sentence and placed Appellant on community supervision for a
period of eight years. The State subsequently filed a motion to revoke Appellant’s
community supervision. After a hearing, the trial court granted the State’s motion,
revoked Appellant’s community supervision, and imposed the original sentence of
confinement for ten years and a $1,000 fine. In his single issue on appeal, Appellant
argues that the trial court abused its discretion by revoking Appellant’s community
supervision because the State failed to meet its burden by a preponderance of the
evidence. We affirm.
                                 Background Facts
      On September 20, 2017, Appellant pleaded guilty to a felony charge of assault
family violence and was placed on community supervision for a period of eight
years. During his plea, Appellant was informed that he was required to abide by
certain conditions as part of his community supervision. Importantly, he was
prohibited from contacting Stephanie Keith, the victim of his crime, directly or
indirectly. He was also prohibited from committing any new offenses while on
community supervision. The trial court accepted Appellant’s plea, and he was
released from jail later that day around 5:00 p.m.
      That night, around 11:00 p.m., Keith heard a window break and ran outside to
see a man she believed to be Appellant running away from her home. Her son’s
bedroom window had been broken by two small rocks. After she called the police,
Keith called the jail to see if Appellant had been released. It was then that Keith
learned that Appellant had been released from jail earlier that day. At this point, she
knew it was Appellant whom she had seen running away from her home.
      The police arrived and remained at the residence for approximately thirty
minutes. After they left, Keith heard another noise that sounded like glass shattering.
Once again, she ran outside to see a man she believed to be Appellant running away
from her home. This time, however, a large rock had been thrown through the front


                                          2
windshield of a Lincoln that was on Keith’s property. Police officers then returned
to Keith’s home and remained in the area to keep an eye on the house.
      According to Appellant, he never went anywhere near Keith’s home on the
night in question, nor did he have anything to do with the broken windows.
Appellant maintains he was at his mother’s house that evening until he left to meet
up with some of his friends. Unable to find his friends, Appellant says he went to
Whataburger before ultimately returning to his mother’s house where he slept
outside underneath the carport.
      The next morning, September 21, 2017, Appellant was arrested when he went
to check in with his probation officer because the State had filed a motion to revoke
Appellant’s community supervision. The motion to revoke alleged the following:
      1) Said defendant, Johnny Winfield, violated condition A which states
         he will commit no offense against the laws of this state or any other
         state, or the United States; in that said defendant, Johnny Winfield,
         on or about the 20th day of September, 2017, in the County of Taylor
         and State of Texas, did then and there intentionally or knowingly
         damage or destroy tangible property, to-wit: widows [sic], by
         throwing rocks, without the effective consent of Stephanie Keith,
         the owner of said property, and did thereby cause pecuniary loss of
         $50 or more but less than $500 to the said owner;

      2) Said defendant, Johnny Winfield, violated condition R which states
         defendant is to have NO contact, direct or indirect with the victim;
         in that said defendant, Johnny Winfield, did have contact with the
         victim on or about September 20, 2017.

After a hearing on the State’s motion, the trial court revoked Appellant’s community
supervision and sentenced him to confinement for a term of ten years and a $1,000
fine. This appeal followed.




                                         3
                                Standard of Review
      We review a trial court’s decision to revoke community supervision for an
abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006);
Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a revocation
proceeding, the State must prove that a defendant violated the terms of community
supervision by a preponderance of the evidence. Cobb v. State, 851 S.W.2d 871,
873 (Tex. Crim. App. 1993). The trial judge is the sole judge of the credibility of
the witnesses and the weight to be given to their testimony. Garrett v. State, 619
S.W.2d 172, 174 (Tex. Crim. App. 1981). The trial court abuses its discretion when
it revokes community supervision after the State has failed to meet its burden of
proof. Cardona, 665 S.W.2d at 493–94; Hart v. State, 264 S.W.3d 364, 366 (Tex.
App.—Eastland 2008, pet. ref’d). However, we review the evidence in the light
most favorable to the trial court’s ruling, and proof by a preponderance of the
evidence of any one of the alleged violations of the conditions of community
supervision will support revocation on appeal. Garrett, 619 S.W.2d at 174; Jones v.
State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978).
                      Revocation of Community Supervision
      In Appellant’s sole issue, he contends the trial court abused its discretion when
it revoked his community supervision because the State failed to prove, by a
preponderance of the evidence, that Appellant violated the conditions of his
community supervision.      Specifically, Appellant argues that the evidence was
insufficient because Keith only became certain that the suspect was Appellant after
she learned he had been released from jail earlier that day. We disagree.
      Appellant’s argument relies heavily on his interpretation of Hacker v. State,
389 S.W.3d 860 (Tex. Crim. App. 2013). Hacker, like this case, concerned a
probation revocation in a family violence case. Id. at 863. Unfortunately for


                                          4
Appellant, that is where the similarities end. In Hacker, there was an exception to
the no-contact condition allowing the defendant to contact his wife for purposes of
coordinating child custody. Id. at 863. When the trial court revoked the defendant’s
community supervision, it cited the continuous phone conversations between the
defendant and his wife as evidence he had violated the no-contact condition. Id. at
864. The Court of Criminal Appeals noted, however, that “[the defendant’s]
admission that he talked to his wife on the telephone frequently for the purpose of
child custody was not an admission that he engaged in conduct that violated his
probation.” Id. at 866. Without knowing the subject matter of those telephone
conversations, “this evidence was mere ‘suspicion linked to other suspicion.’” Id.
at 874 (quoting Marathon Corp. v. Pitzner, 106 S.W.3d 724, 728 (Tex. 2003)).
      Here, no such exception to the no-contact condition existed. There was no
provision allowing Appellant to throw rocks through Keith’s window and
windshield so long as he had a specific motive for doing so. Accordingly, if credible
evidence proved by a preponderance of the evidence that Appellant went to Keith’s
home and threw rocks through her window and windshield, the trial court did not
abuse its discretion. Such evidence cannot be considered “suspicion linked to other
suspicion” when the evidence, if true, would constitute a violation of Appellant’s
community supervision.
      At the hearing on the motion to revoke, Keith testified that the suspect
resembled Appellant. Though Keith dated Appellant for over a year, she testified
that she was not certain it was him “because [she] thought he was locked up.” Still,
Keith continued: “I called and found out he was released. So, that’s when I knew it
had been him because it looked just like him . . . . The second time when I saw him,
I just - - it looked just like him from the first time, but I just didn’t see his face.”
The State reiterated during closing argument that, although Keith did not see


                                           5
Appellant’s face, her testimony was trustworthy in light of her familiarity with
Appellant: “She dated him for a year. He isn’t a stranger. . . . When she says, I saw
him, that was him . . . .”
      In addition to the eyewitness testimony of Keith that Appellant was the
individual she saw outside her home, the State also presented multiple letters that
Appellant sent while he was in jail. The first letter admitted into evidence was from
Appellant to Keith’s mother and was dated September 8, 2017, twelve days before
Appellant was released. In the letter, Appellant said: “I care more for people that
don’t care about me so I’m going back to the old me and hope when I do get out I
will OD one day and finally be free and happy.” Keith testified that she believed the
letter suggested that Appellant had every intention of “messing with [her] and
[going] back to doing the dope” when he got out of jail.
      The other two letters were sent by Appellant to the district attorney prior to
Appellant’s plea on September 20, 2017. In those letters, Appellant angrily accused
Keith of lying and blamed her for his confinement. Moreover, in one of the letters,
Appellant admitted to breaking the windows on Keith’s house and vehicle at the time
of the initial offense back on July 25, 2016. He reaffirmed this during the hearing
on the motion to revoke, stating that in July of 2016 he punched out two windows
and threw a brick through the windshield of a truck while fighting with Keith.
      Based on the combined and cumulative force of the evidence, we hold that the
State proved by a preponderance of the evidence that Appellant violated the
conditions of his community supervision. See Garcia v. State, 367 S.W.3d 683, 687
(Tex. Crim. App. 2012). Accordingly, the trial court did not abuse its discretion
when it revoked Appellant’s community supervision. We overrule Appellant’s sole
issue. We overrule Appellant’s sole issue.




                                         6
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


February 13, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.



                                                      7